DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 08/26/2021 is acknowledged. Claims 7-13 are withdrawn from further consideration as being drawn to a nonelected Group of Invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Status of Claims
	Claims 1-13 are pending in the application. Of these claims, claims 7-13 are withdrawn for being drawn to a nonelected Group of Invention. 
	Accordingly, claims 1-6 are under examination. 

Claim Objections
Claim 1 is objected to because of the following informalities: 

“3D” in line 1
“AC” in line 1
“CT” in line 3
“MRI” in line 4
In order to make it completely clear on the record what these abbreviated terms recited in the claims are intended to refer to, Examiner respectfully suggests amending the claim language to include at least one recitation of the full terms. Once the full term is recited with its corresponding abbreviation in the independent claim, further recitations of the term (either later in the independent claim or in the dependent claims) may be referred to by the abbreviation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In the present application, the claimed invention is directed to an abstract idea. 
Claim 1 is drawn to a method, which does fall under the statutory categories of invention. However, the claim recites “the steps of: obtaining a CT image of the body part; obtaining an MRI image of the body part; and combining the CT image of the body part and the MRI image of the body part into a composite model of the body part that specifies a conductivity or resistivity at each voxel of the composite model.” The limitations of independent claim 1 recited directly above set forth the abstract 
This judicial exception is not integrated into a practical application because the claimed limitations recited above merely comprise a list of actions to be performed by a user on a conventional, off-the-shelf processor, which reads on simply organizing human activity and/or a mental process. While this abstract idea does likely require a structure, the structure required is only a processor (including a display), which is a generic computer element. The inclusion of a generic computer element does not add a meaningful limitation to the abstract idea because this amounts to simply implementing the abstract idea on a computer. 
Analyzing the claim as a whole, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recited in claim 1, both when considered separately and in combination, amount to nothing more than organizing human activity. This is exemplified by the fact that each limitation of claim 1 can be performed simply by a user on a laptop. In this example, a user could use the laptop/processor to perform the steps of: obtaining a CT image of the body part (a user could obtain the CT image from any source, such as a directory or database, and thus the CT image is not necessarily acquired in the steps of the method), obtaining an MRI image of the body part (similarly, a user could obtain the MRI image from any source, such as a directory or database, and thus the MRI image is not necessarily acquired in the steps of the method); and combining the CT image of the body part and the MRI image of the body part into a composite model of the body part (a user could move the obtained CT image and the obtained MRI image next to one another, or overlapping on top of one another, on the display to form a composite image/model) that specifies a conductivity or resistivity at each voxel of the composite model (a user could determine a conductivity value and label each of the voxels of the composite image/model based 
	Claims 2-6 depend directly from independent claim 1, and therefore these dependent claims rely upon the same abstract idea as the independent claim, as set forth above. Additionally, dependent claims 2-6 do nothing more than further limit the specificity of the abstract idea, and do not remedy the patentability issues described above. For example, specifically regarding dependent claim 5, the limitations recited “wherein the body part comprises a head, and wherein the non-rigid tissue comprises white matter and grey matter of a brain” relies on the same abstract idea, and does not add significantly more to that idea. In this example, the anatomy included in the obtained images must be a head, and the MRI image must include white matter and grey matter of a brain. Therefore, the details submitted by the Examiner regarding the patentability of independent claim 1 also apply to these additional limitations provided in the dependent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (US 2017/0120041 A1, hereinafter "Wenger") in view of Li et al. ("BrainK for Structural Image Processing: Creating Electrical Models of the Human Head," Computational Intelligence and Neuroscience, vol. 2016, Article ID 1349851, hereinafter "Li").

Regarding claim 1, Wenger discloses a “method comprising the steps of obtaining electrical conductivity or resistivity measurements in the anatomic volume, and generating a 3D map of electrical conductivity or resistivity of the anatomic volume” (Wenger: [0006]), and further discloses: 
A method of creating a 3D model of AC ("alternating electric fields" Wenger: [0002]) electrical conductivity or resistivity of a body part ("generating a 3D map of electrical conductivity or resistivity of the anatomic volume" Wenger: [0006]) at a given frequency ("optimal frequency" Wenger: [0003]), 

obtaining ("Step S11 is the image acquisition step" Wenger: [0037]) an MRI image of the body part ("standard T1 and T2 MRI sequences" Wenger: [0037]); and
a composite model of the body part (“a composite model in which the 3D map of electrical conductivity or resistivity of the brain” Wenger: [0011]) that specifies a conductivity or resistivity at each voxel of the composite model ("conductivity values are mapped to each volume element within the computational phantom" Wenger: [0043]; "accurate computational phantom preferably involves accurately mapping the electric properties (e.g., conductivity, resistivity) at each point within the computational phantom" Wenger: [0034]),
and wherein voxels in the composite model ("conductivity values are mapped to each volume element within the computational phantom" Wenger: [0043]) that correspond to non-rigid tissue ("could be used to map conductivity to the relevant regions (mainly cortical region) within the computational phantom" Wenger: [0045]) are derived from the MRI image ("conductivity values are assigned based on the MRI-based conductivity measurements" Wenger: [0043]).
Wenger is not being relied upon for teaching: 
obtaining a CT image of the body part;
combining the CT image of the body part and the MRI image of the body part into a composite model of the body part that specifies a conductivity or resistivity at each voxel of the composite model,
wherein voxels in the composite model that correspond to bone are derived from the CT image. 
However, in a research article in the same field of endeavor, Li teaches “BrainK for Structural Image Processing: Creating Electrical Models of the Human Head” (Title), where “BrainK is a set of automated procedures for characterizing the tissues of the human head from MRI, CT” (Abstract), where 
obtaining a CT image of the body part ("both the CT and MRI are available for the person" Li: Pg. 2);
combining the CT image of the body part and the MRI image of the body part ("CT-to-MRI registration in order to have adequate face and jaw data for the electrical head model" Li: Pg. 7) into a composite model of the body part ("If both the CT and MRI are available for the person, the MRI is registered to the CT, which has more accurate dimensions than the MRI, to create the individual head model with individual CT skull" Li: Pg. 2) that specifies a conductivity ("volume conduction of the electrical potentials, from the cortex to the head surface, must be specified through characterizing the conductivity of each tissue compartment" Li: Pg. 1) or resistivity at each voxel of the composite model ("voxel classification" Li: Pg. 4),
wherein voxels ("original CT Hounsfield units for estimating bone density (and thus conductivity) voxel by voxel" Li: Pg. 2) in the composite model that correspond to bone ("original Hounsfield units are then retained as bone density and conductivity estimates" Li: Pg. 4) are derived from the CT image ("Hounsfield units provided by the CT image (measuring X-ray attenuation) are directly proportional to bone density and thus provide important information on the relative tissue properties of trabecular skull" Li: Pg. 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of creating a model of a head based on MRI-based conductivity measurements disclosed by Wenger, by including the steps of creating electrical models of the human head, which includes CT-to-MRI registration, as taught by Li. One of ordinary skill in the art would have been motivated to make this modification because of the respective benefits of each of the different imaging modalities, as described by Li through disclosing that "characterization of bone 
	Wenger discloses “a composite model in which the 3D map of electrical conductivity or resistivity of the brain is surrounded by a model of a first shell having a first constant conductivity” in which “the model of the first shell may represent a scalp, a skull, and CSF, taken together” (Wenger: [0011]). In Wenger’s model, the “conductivity values in the head model are determined directly from MRI-based conductivity measurements” (Wenger: [0030]) and the “anatomic volume comprises white matter and grey matter of a brain” (Wenger: [0010]). While the electrical conductivity values in the brain are determined from MRI-based conductivity measurements, the conductivity measurements for the other components (scalp, skull, and CSF) are acquired from a first shell, and not from imaging data directly corresponding to the patient. 
	Li recognizes the potential problems that can be caused by using a shell model as opposed to an accurate model reflecting the anatomy of the patient: "Because the electrical boundary effects of the volume conduction are affected by discontinuities in current paths, for example, caused by holes in the skull (optical canals and foramen magnum), spherical shell or boundary element models provide only approximate electrical propagation from cortex to the surface, and more detailed (FDM or FEM) volumetric models are needed" (Li: Pg. 1). Furthermore, the "skull is the primary resistive medium in the head, and it must be modeled, preferably with bone density values from CT" (Li: Pg. 1). "With an accurate electrical head model, it is possible to modulate brain activity noninvasively, using dense array transcranial Direct Current Stimulation (tDCS), or transcranial Alternating Current Stimulation (tACS), in which patterns of source and sink electrodes are computationally optimized to target specific cerebral sites" (Li: Pg. 2). 

	Regarding claim 2, the combination of Wenger and Li discloses: 

	Wenger is not being relied upon for teaching: 
wherein the combining comprises registering the CT image to the MRI image.
However, in a research article in the same field of endeavor, Li teaches “BrainK for Structural Image Processing: Creating Electrical Models of the Human Head” (Title), where “BrainK is a set of automated procedures for characterizing the tissues of the human head from MRI, CT” (Abstract), where CT data in the form of “Hounsfield units are then retained as bone density and conductivity estimates” (Li: Pg. 4), and further teaches: 
wherein the combining comprises registering the CT image to the MRI image ("CT-to-MRI registration" Li: Pg. 7; [Furthermore, Fig. 2: "Scenario of CT-to-MRI" includes the step "CT-to-MRI registration"]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of creating a model of a head based on MRI-based conductivity measurements disclosed by Wenger, by including the steps of creating electrical models of the human head, which includes CT-to-MRI registration, as taught by Li. One of ordinary skill in the art would have been motivated to make this modification because "CT-to-MRI registration [is done] in order to have adequate face and jaw data for the electrical head model" (Li: Pg. 7). "Whereas the MR image accurately differentiates soft tissues, the CT image accurately represents bone" (Li: Pg. 6).

	Regarding claim 3, the combination of Wenger and Li discloses: 
The method of claim 1, as described above. 
	Wenger is not being relied upon for teaching: 
wherein segmentation is performed on the CT image prior to the combining.
However, in a research article in the same field of endeavor, Li teaches “BrainK for Structural Image Processing: Creating Electrical Models of the Human Head” (Title), where “BrainK is a set of 
wherein segmentation is performed on the CT image ("CT image segmentation" Li: Pg. 4) prior to the combining ([Furthermore, Fig. 2: "Scenario of CT-to-MRI" includes the step "CT segmentation" prior to the step of registration]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of creating a model of a head based on MRI-based conductivity measurements disclosed by Wenger, by including the steps of creating electrical models of the human head, which includes CT-to-MRI registration, as taught by Li. One of ordinary skill in the art would have been motivated to make this modification because “tissue segmentation and cortical surface extraction support the primary goal of modeling the propagation of electrical currents through head tissues” (Li: Abstract). 

	Regarding claim 5, the combination of Wenger and Li discloses: 
The method of claim 1, as described above. 
	Wenger further discloses: 
wherein the body part comprises a head ("modeling a region of the head that corresponds to brain tissue" Wenger: [0014]),
and wherein the non-rigid tissue comprises white matter and grey matter of a brain ("anatomic volume comprises white matter and grey matter of a brain" Wenger: [0010]).

	Regarding claim 6, the combination of Wenger and Li discloses: 
The method of claim 1, as described above. 

wherein the 3D model of AC electrical conductivity or resistivity is a 3D model of AC electrical conductivity ("obtaining electrical conductivity measurements in an anatomic volume and generating a 3D map of the conductivity directly from the obtained electrical conductivity" Wenger: Abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger in view of Li, further in view of Sperling et al. (US 2018/0253838 A1, hereinafter “Sperling”).

Regarding claim 4, the combination of Wenger and Li discloses: 
The method of claim 1, as described above. 
The combination of Wenger and Li are not being relied upon for teaching: 
wherein voxels that correspond to metal in the composite model are derived from the CT image.
However, in a similar invention in the same field of endeavor, Sperling teaches “systems and methods for medical imaging of patients with medical implants” (Title) “for processing medical images to generate information useful for planning or guiding revision surgeries, designing implants for use in revisions surgeries, or generally evaluating the bone architecture of a subject” (Abstract), such that “objects, including metallic or plastic implants or instrumentations can be identified” (Sperling: [0052]), and further teaches: 
wherein voxels that correspond to metal ("objects can be identified in the provided image data or the image fusion data. Such objects can include metallic implants" Sperling: [0066]) in the composite model ("image fusion data enhances a depiction of at least one object implanted in the subject's anatomy relative to the image data" Sperling: [0012]) are derived from the CT image ("medical images may be x-ray images, such as those acquired with a computed tomography (“CT”) system" Sperling: Abstract).
produce combined images that enhance the depiction of an instrument or implant in the subject relative to the uncombined images" (Sperling: Abstract). In these images, “objects, including metallic or plastic implants or instrumentations can be identified” (Sperling: [0052]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793